Title: Pennsylvania Assembly: Reply to the Governor, 9 April 1755
From: Pennsylvania Assembly
To: 


Scaroyady, the Oneida chief who represented the Six Nations in their dealings with the Ohio Indians, after reporting to Governor Morris at Philadelphia on March 31, complained bitterly that the English were niggardly in making presents, compared with the French, who gave the Indians fine laced clothes; and he advised the Pennsylvanians “to open those large Pieces of Goods that your City is full of, and cut them up into fine Cloathes” so that the Indians who returned from the treaty with the English would not be laughed at and made ashamed by those who visited the French. These complaints of “nakedness” were repeated in a conference with Morris and the just-arrived Governors Shirley and DeLancey on April 8.
Accordingly, on April 1 Morris advised the Assembly that the chief and his companions should be sent away well clothed and otherwise satisfied, since he wished to employ them further. He also asked the House to provide for an ensuing Indian treaty. On April 4 the Assembly appointed two of its members to provide Scaroyady and the others with clothes and necessities. On the same day an Assembly committee on George Croghan’s accounts reported that they considered his charges for supporting Indians too high and asked for vouchers for the actual number of Indians fed, sheltered, and clothed. They also recommended that as spring was advancing the Indians should be moved to French Town on the west branch of the Susquehanna, where they could hunt and plant for themselves. On April 5 the governor’s message and Croghan’s accounts were submitted to a committee composed of Joseph Fox, Joseph Stretch, James Pemberton, Franklin, William Callender, and Joseph Hamton. Their reply was presented to the House and approved on April 8, and sent to the governor the next day.
 
May it please the Governor,
[April 9, 1755]
As the Season of the Year is now favourable, and the Time when the Indians ought to plant their Corn, we hope the heavy Charges we have sustained for supporting them through the Winter, are nearly over: Nevertheless, as we are unwilling to leave them entirely beyond our Notice, we are of Opinion, it may be advisable to settle the Indians from Aughwick, and such others as may continue to take Refuge among us, upon their own Lands, at French Town, where there is, as our Interpreter informs us, a considerable Quantity of cleared Land, formerly an Indian Settlement. Here they might plant their Corn, and hunt, towards their own Subsistance, and occasionally apply to this Government for Help in Cases of real Necessity. But as our Treasury is exhausted by the immediate Calls of the Crown, in Support of the British Interest in North-America, we are not able to assist them in the Manner we could wish and desire; and what we can do must be conducted with Justice and Frugality.
The Governor has been pleased to recommend to us particularly “to make Provision for the ensuing Treaty — and to enable him to take proper Notice of Scarroyady, and the young Men he has brought along with him.” We shall provide for this Chief, and the young Men, to their Satisfaction, But as this is the first Time we have heard of the Treaty, and the Governor has not been pleased to lay before us the Necessity of such a Treaty, or the Matters to be treated of when there, we presume he will not expect any immediate Resolves of this House, till he shall be pleased to communicate such further Information on that Head as he may judge necessary.
